DETAILED ACTION

This Office Action is in response to communication filed on 08/17/2021. Claims 2-20 have been added. Claims 1-20 are still presently pending in the application. 

Response to Arguments
Applicant's arguments and amendments filed on 08/17/2021, specifically regarding the rejection of independent claim 1 under 35 U.S.C. 103 as being unpatentable over Thornberg et al. (US 5,552,983) (Thornberg) in view of Pedersen et al. (US 9,904,292 B2) (Pedersen) have been fully considered but they are not persuasive.
Applicant argues that the prior art reference does not teach or suggest “motion sensors configured to generate motion data, wherein the motion data indicates both (a) a position of the RC vehicle and (b) an orientation of the RC vehicle”. Examiner respectfully disagrees.
Although claims are interpreted in light of the specification, examiner has considered the claims as they are currently presented. With respect to “motion sensors configured to generate motion data, wherein the motion data indicates both (a) a position of the RC vehicle and (b) an orientation of the RC vehicle”, Thornberg’s navigation system generates a “true heading” of an aircraft, this heading is an orientation of the aircraft (Col. 5, lines 35-50). Thornberg clearly teaches “generating a position of the RC vehicle when the operator is facing the UAV and the operator initially sets the switch 257 to the OPERATOR mode at a first time”. Furthermore, Thornberg teaches that in the operator reference mode, “if the operator is facing North upon activation of the operator mode, the North reference will be provided on the line 453” (Col. 7, lines 19-26). Thus, the orientation of the control panel would also indicate the angular displacement (e.g., “first position data”) of the vehicle at the initialization, which teaching the step of “generating first position data indicating a first position of the RC aircraft at a first time”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 7-13 and 16-20 is rejected under 35 U.S.C. 103 as being unpatentable over Thornberg et al. (US 5,552,983) (Thornberg hereinafter) in view of Pedersen et al. (US 9,904,292 B2) (Pedersen hereinafter).
Regarding to claim 1, Thornberg discloses a radio controlled (RC) vehicle (Col. 1, lines 8-10, the present invention relates to the control of remotely operated vehicles, and more particularly to a variable reference for the control of a remotely operated vehicle) comprising:
a receiver configured to receive a radio frequency (RF) signal from a remote control device, the RF signal indicating command data in accordance with a first coordinate system (Col. 3, lines 36-44, the variable referenced control system for a remotely operated vehicle of the present invention is particularly well suited for allowing the optimum control of a remotely operated vehicle based on both operator and mission considerations. The system provides for the referencing of vehicle commands based on an operator frame of reference so that control 
motion sensors configured to generate motion data, wherein the motion data indicates a position of the RC vehicle and an orientation of the RC vehicle (Col. 5, lines 31-34, the transformation angle is determined based on the true heading of the vehicle as determined by the navigation system 36 and the desired vehicle reference and vehicle reference mode; col. 5, lines 36-40, the vehicle’s true heading is provided from the navigation equipment 36 on the vehicle, e.g., a ring laser gyro or an inertial navigation system. The true heading signal is indicative of the orientation of a fixed point on the aircraft with respect to true north), wherein the motion sensors includes an accelerometer, and wherein the second motion sensor includes a gyroscope (Col. 5, lines 36-40, the navigation equipment 36 on the vehicle, e.g., a ring laser gyro or an inertial navigation system, provides the vehicle’s true heading signal, and the true heading signal is indicative of the vehicle’s orientation with respect to true north);
a processor coupled to the motion sensors and to the receiver, the processor configured to transform the command data into control data based on the motion data and in accordance with a second coordinate system, wherein the second coordinate system is from a perspective of the RC vehicle, wherein the control data includes roll-axis control data and pitch-axis control data, wherein the roll-axis control data is generated based on the roll-axis command data and 
control devices coupled to the processor, the control devices configured to control motion of the RC vehicle based on the control data (Col. 6, lines 17-28, the claimed plurality of control devices in the form of a pitch flight control system and a roll flight control system that are coupled to flight control computer 38 and control the pitch and roll motion of the vehicle based on the TPSS and TRSS control data).
Pedersen is directed to a homeostatic flying hovercraft preferably utilizes at least two pairs of counter-rotating ducted fans to generate lift like a hovercraft and utilizes a homeostatic hover control system to create a flying craft that is easily controlled (Abstract). Pedersen teaches that “four lift motors 38 and ducted fans 40 are configured symmetrically about the XY axis. Disposed centrally to the four lift motors 38 and ducted fans 40 are the XY axis mercury tilt 
Even though Thornberg does not explicitly disclose “wherein the user command includes lift command data and controlling the RC aircraft includes controlling the RC aircraft to a hovering state in response to the lift command data”, it would have been obvious to a person having ordinary skill in the art that the ability to hover in response to lift command data would be implemented in a remotely-operated vehicle adapted, e.g., to perform airborne surveillance as Thornberg teaches, in view of Pedersen.
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the hovering technique of Pedersen into the flight control system of Thornberg so the vehicle in Thornberg could generate lift commands.
Regarding claims 2-3, Thornberg discloses the RC vehicle of claim 11, as stated above, wherein the motion data indicates the position of the RC vehicle relative to a position of the remote control device, and wherein the position of the RC vehicle is generated to indicate an angle relative to the remote control device (the orientation of the control panel in Thornberg indicates the angular displacement (i.e., position data) of the vehicle relative to the operator mode reference axis because the control panel is directed toward the vehicle).
Regarding claims 7-10, Thornberg discloses the RC vehicle of claim 11, as stated above, wherein the position and orientation of the RC vehicle is generated to include at least two coordinates and three coordinates (Thornberg discloses the orientation of the control panel at initialization that corresponds to the angular displacement (i.e., position in three dimensional space) of the remotely operated vehicle).
Regarding claims 11-13, the elements contained in claims 11-13 are substantially similar to elements presented in claims 1-3 and are rejected for the same reasons as applied above.
Regarding claims 16-19, the elements contained in claims 16-19 are substantially similar to elements presented in claims 7-10 and are rejected for the same reasons as applied above.
Regarding claim 20, the elements contained in claim 20 are substantially similar to elements presented in claim 1 and is rejected for the same reasons as applied above.

Allowable Subject Matter
Claims 4-6 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE HUYNH whose telephone number is (571)270-5746. The examiner can normally be reached Mon 8-6, Tues 8-12, Thurs & Fri 8-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HUYNH/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661